Citation Nr: 0112011	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-16 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for residuals of an 
injury of the nose.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for other respiratory 
disability, to include bronchitis.

4.  Entitlement to service connection for mitral valve 
prolapse.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issues of entitlement to service connection for mitral 
valve prolapse and other respiratory disability will be 
addressed in the remand which follows the order section of 
this decision.


FINDING OF FACT

The veteran has a deviated left septum due to in service 
trauma to the nose and sinusitis due to the deviated left 
septum. 


CONCLUSIONS OF LAW

1.  A deviated septum of the left nose is due to an injury 
incurred in active duty.  38 U.S.C.A. § 1110 (West Supp. 
2000);Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

2.  Sinusitis is proximately due to or the result of service-
connected disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he fractured his nose during 
service and as a result, he acquired a deviated left septum 
and sinusitis. 

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

The Board notes that the facts relevant to the issues decided 
herein have been properly developed, and there is no 
outstanding evidence which should be obtained.  Consequently, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  In any event, in view of the 
Board's favorable disposition of these claims, there is no 
prejudice to the veteran as a result of the Board deciding 
these claims without first affording the RO an opportunity to 
consider the claims in light of the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service medical records reflect that in October 1967, the 
veteran reported that his nose was injured four days 
previously and that the septum was sore.  The veteran was 
able to breathe out of both nostrils without problems and 
there was no change in the shape of the nose.  There was no 
evidence of any swelling, obstruction or hemorrhage but the 
septum was found to be deviated to the left.  An impression 
of a bruised nose-especially the septum was recorded by the 
examining physician.  

A November 1967 separation examination report reflects that 
the veteran's nose and sinuses were normal at discharge.

Post-service medical evidence includes VA and private 
records, dating from 1995 to 1998.  In September 1998, the 
veteran was provided several VA examinations and his claims 
file was later made available to the examiners for their 
review.  A VA X-ray of the sinuses revealed haziness in the 
ethmoid sinus and ethmoid sinusitis was to be considered.  A 
VA ear, nose and throat examination report reflects diagnoses 
of questionable sinusitis and severe left nasal deviation.  
During a VA general medical examination, the veteran 
indicated that he had been hospitalized for nose bleeds 
during service and that his sinusitis was manifested by 
headaches after he had fractured his nose.  After an 
examination of the veteran, to include his nose and sinuses, 
a diagnosis of a deviated nasal septum secondary to a 
fractured nose with secondary chronic sinusitis was recorded 
by the VA examiner.  

Service medical records confirm that the veteran sustained 
nasal trauma and that he was found to a deviated left septum 
shortly after the trauma.  When examined by VA in September 
1998, a diagnosis of nasal septum deviation secondary to 
fractured nose with secondary chronic sinusitis was recorded.  
It is the Board's judgment that this disability is reasonably 
related to the veteran's service since there is no evidence 
of post-service nasal trauma.  In reaching this 
determination, the Board has been mindful of the doctrine of 
benefit of doubt.  


ORDER

Service connection for a deviated nasal septum due to service 
injury is granted.

Service connection for sinusitis is granted.
REMAND

As noted above, during the pendency of the appellant's appeal 
but after the veteran's claims were most recently considered 
by the RO, the VCAA was signed into law.  This liberalizing 
legislation is also applicable to the appellant's remaining 
service connection claims.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The veteran contends, in essence, that he currently has 
mitral valve prolapse and respiratory disability, to include 
bronchitis, which are etiologically related to upper 
respiratory infections during service.  

The veteran has indicated that during service, he received 
treatment for an upper respiratory condition at the Prince 
Heinrich Military Post in Germany from September to November 
1966 and from the base infirmary of the Transport Company 
Headquarters platoon in Panzer, Germany from November 1966 to 
February 1967.  However, it appears that records of this 
treatment are not included in the appellant's service medical 
records.  As these records are pertinent to the remaining 
claims, they should be secured prior to final appellate 
review. 

In addition, while a pulmonary disorder was not diagnosed 
during a September 1998 VA pulmonary examination, a report, 
submitted by M.E. Collins, M.D., dated in August 2000, 
reflects that the veteran has had recurrent bronchitis since 
1994.  Conversely, while a diagnosis of asymptomatic mitral 
valve prolapse was recorded during a September 1998 VA heart 
examination, the appellant was only found to have had a 
history of mitral valve prolapse when examined by Dr. Collins 
in December 2000.  Therefore, the Board finds that additional 
VA examinations are warranted in order to determine the exact 
etiology of any currently present respiratory disability and 
mitral valve prolapse prior to final appellate review of the 
claims.   

Finally, the veteran submitted an award letter from the 
Social Security Administration reflecting that he is in 
receipt of disability benefits.  However, the complete 
records upon which the award was based have not been 
associated with the claims folder.  

Based on the above, the Board finds that additional 
development is required prior to final determination of the 
issues of entitlement to service connection for mitral valve 
prolapse and other respiratory disability.  Accordingly, the 
case is REMANDED to the RO for the following actions:

1.  After obtaining any additional 
information needed from the veteran, the 
RO should take appropriate steps to 
obtain any outstanding service medical 
records, to specifically include records 
from the Prince Heinrich Military Post in 
Germany from September to November 1966, 
and all treatment reports from the 342nd 
Transport Company Headquarters in Panzer, 
Germany from November 1966 to February 
1967.  The RO should document its efforts 
to obtain such records and include any 
negative responses in the claims folder. 

2.  The RO should obtain a full copy of 
the decision awarding the veteran SSA 
disability benefits and all medical 
records upon which the award was based. 

3.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any medical care 
providers, private or VA, who may possess 
additional records pertinent to his 
claims for service connection for mitral 
valve prolapse and other respiratory 
disability, including bronchitis.  After 
securing any necessary authorization, the 
RO should attempt to obtain a copy of all 
indicated records which have not been 
obtained.  

4.  If the RO is unsuccessful in 
obtaining a copy of any medical records 
identified by the veteran, it should so 
inform the veteran and request him to 
provide a copy of such records.

5.  Then, the veteran should be provided 
VA examination(s) by physician(s) with 
appropriate expertise to determine the 
nature and etiology of any currently 
present respiratory disability (other 
than sinusitis) and mitral valve 
prolapse.  Any indicated studies should 
be performed and the claims folder must 
be made available to and reviewed by the 
examiner(s).  With respect to any mitral 
valve prolapse found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
chronically worsened by the service-
connected deviated nasal septum and 
sinusitis.  An opinion as to whether it 
is at least as likely as not that any 
currently present respiratory disability 
(other than sinusitis) is etiologically 
related to service or was caused or 
chronically worsened by the service-
connected deviated nasal septum and 
sinusitis must also be provided.  The 
examiner(s) must also provide the 
supporting rationale for each opinion 
expressed. 

6.  After the development requested above 
has been completed, the RO should 
undertake any other actions required to 
comply with the notification and duty to 
assist provisions of the VCAA.

7.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any ultimate 
outcome warranted.  The appellant need take no action until 
he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



